DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 Response to Amendment
Claims 1-16 are presented for examination. Claims 13-16 are added.
Response to Arguments
Applicant’s arguments filed 02/07/2020 have been fully considered.

The objection to the title has been withdrawn in view of the arguments.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. § 102(a)(2) as being anticipated by Hashimoto et al. (US20160313943A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Zhang et al. (US20130268738A1).
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of “collecting information [requesting and receiving the information], analyzing it [determining a QoS attribute], and displaying certain results of the collection and analysis [sending the QoS attribute].” This judicial 
Dependent claims 4-5 and 15-16 simply append well-understood, routine, conventional activities, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept is not present.
Dependent claim 6 requires “the storage device may process the requests based at least in part on the QoS attribute” that integrates the judicial exception into a practical application. 

Claims 7-11 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) the mental process of “collecting information [requesting and receiving the information], analyzing it [determining a QoS attribute], and displaying certain results of the collection and analysis [sending the QoS attribute].” The claims recite a mental process even if they are claimed as being “executed by a machine.” This judicial exception is not integrated into a practical application because the claims do not reflect an improvement to a technology or technical field. 
Dependent claims 8-11 and 13-14 simply append well-understood, routine, conventional activities, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept is not present.
Dependent claim 12 requires “the storage device may process the requests based at least in part on the QoS attribute” that integrates the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160313943A1) and Zhang et al. (US20130268738A1).
Regarding claim 1, Hashimoto discloses a method, comprising (para [0213] shows Advanced multi stream control is a function of enabling a plurality of namespaces and a plurality of streams to be present together in the storage device 2; para [0098] shows a stream is equivalent to an extended namespace): 
requesting information [Block Boundary Report] about a resource on a storage device by a host ([Abstract] shows the memory controller is configured to associate one or more physical blocks to each of a plurality of stream IDs; para [0174] shows the host 3 requests Block boundary report to have block boundary information),
the information identifying a partial allocation of the resource associated with a first stream (para [0237] shows a block B1 is allocated to stream #0 of stream ID=0; a block B2 is allocated to stream #1 of stream ID=1),
the resource including at least one of bandwidth or latency (para [0190] shows a first tier corresponding to a storage device at a high speed; para [0450] shows the tier manager 141 periodically monitors amount of free blocks of the storage device 2 as upper tier; para [0291] shows an amount of free space at a preferable latency); 
receiving the information about the resource on the storage device at the host (para [0318] shows the block boundary report provides the host 3 with block boundary information); 
determining a Quality of Service (QoS) attribute for a second stream based at least in part on the information about the resource on the storage device (para [0288] shows a target stream for which the free space should be secured; para [0572] shows the function of QoS in namespace level enables a desired amount of exclusive free space to be allocated to the appropriate namespace or stream; para [0450] shows the tier manager 141 periodically monitors amount of free blocks of the storage device 2 as upper tier; para [0291] shows the controller 14 of the storage device 2 to secure a designated amount of exclusive free space for the target stream at a preferable latency), 
the QoS attribute one of a minimum bandwidth [lowest speed] of the storage device, a maximum bandwidth [highest speed] of the storage device, or a maximum latency of the storage device (para [0209] shows the function of QoS in namespace level can assure a necessary minimum performance for each stream (or each namespace); para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute corresponding to high speed storage; para [0454] shows the tier of MRAM is a tier of a storage device of the highest performance, and the tier of HDD is a tier of a storage device of the lowest performance; para [0291] shows if the host 3 desires to write a predetermined amount of data corresponding to a certain namespace or a certain stream at a preferable latency, the designated amount of free space is secured before the maximum time (e.g. maximum latency) elapses.)

Hashimoto discloses the host 3 to execute fine QOS control of the storage devices 2 (para [0097]) but fails to teach the host sending the QoS attribute for the second stream from the host to the storage device. 
However Zhang, in an analogous art ([Abstract] shows controlling quality of service of a storage system), discloses: 
the host sending the QoS attribute from the host to the storage device (para [0003] shows the access to each object has different quality of service, for example, different bandwidth and different delays; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object to the storage device, where the quality of service control instruction is obtained by the host according to the storage address corresponding to the data object; para [0035] shows for example, a data object selected by the user is file A, data of file A is stored in an address space a˜b. The storage device can perform QoS control for the address space a˜b only.)
A predetermined amount of data corresponding to a certain namespace or a certain stream in Hashimoto (para [0291]) is mapped to the data object corresponding to an address space in Zhang (para [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hashimoto with the teaching of Zhang in order to perform QoS control for specific address space, e.g. specific stream, but does not need to perform the QoS control on all addresses, thereby saving system resources of the storage system (Zhang; para [0035]).

	Regarding claim 2, Hashimoto-Zhang as applied to claim 1 discloses:
requesting information about resource on a storage device includes requesting the information about resource on a Solid State Drive (SSD) (Hashimoto; para [0216] shows tiering control may also be applied to SSD in which both a plurality of namespaces and a plurality of streams are provided; para [0174] shows the host 3 requests Block boundary report to have block boundary information); 
receiving the information about the resource on the storage device includes receiving the information about the resource on the SSD (Hashimoto; para [0237] shows a block B1 is allocated to stream #0 of stream ID=0; a block B2 is allocated to stream #1 of stream ID=1); and 
sending the QoS attribute for the second stream to the storage device includes sending the QoS attribute for the second stream to the SSD (Zhang; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object, e.g. stream, to the storage device.)

Regarding claim 3, Hashimoto-Zhang as applied to claim 1 discloses the QoS attribute further includes a priority (Zhang; para [0059] shows QoS control policy includes: “a priority of file A, e.g. stream A, is high”.)

Regarding claim 4, Hashimoto-Zhang as applied to claim 1 discloses sending the QoS attribute for the second stream from the host to the storage device includes sending a second QoS attribute for the second stream from the host to the storage device (Zhang; para [0003] shows the access to each object, e.g. each stream, has different quality of service, for example, different bandwidth and different delays; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object to the storage device, where the quality of service control instruction is obtained by the host according to the storage address corresponding to the data object.)

Regarding claim 5, Hashimoto-Zhang as applied to claim 1 discloses: 
requesting information about resource on a storage device includes requesting device capabilities of the storage device; and receiving the information about the resource on the storage device includes receiving the device capabilities of the storage device (Hashimoto; para [0174] shows the host 3 requests and receives Block boundary report to have block boundary information; para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute.)

Regarding claim 6, Hashimoto-Zhang as applied to claim 1 discloses: 
opening the second stream (Hashimoto; para [0269] shows the open stream command 45 is a command to open a new stream);
sending requests for the second stream from the host to the storage device (Hashimoto; para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute); and 
closing the second stream (Hashimoto; para [0271] shows the close stream command 46 is a command to close the opened stream),
 wherein the storage device may process the requests based at least in part on the QoS attribute for the second stream (Hashimoto; para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute; para [0291] shows if the host 3 desires to write a predetermined amount of data corresponding to a certain namespace or a certain stream at a preferable latency, the designated amount of free space is secured before the maximum time elapses, e.g. maximum latency.)

Regarding claim 15, Hashimoto-Zhang as applied to claim 1 discloses: 
sending a first request associated with the first stream from the host to the storage device; sending a second request associated with the second stream from the host to the storage device; receiving a first response to the second request from the storage device at the host; and receiving a second response to the first request from the storage device at the host (Hashimoto; para [0269] shows the open stream command 45 is a command to open a new stream. When the host 3 transmits the open stream command 45 to the storage device 2, the controller 14 of the storage device 2 executes processing to open a new stream. In this case, the controller 14 allocates a new stream ID different from stream IDs of currently opened streams, to the newly opened stream (step S3).)

Regarding claims 7-13, claims 7-13 are directed to an article, comprising a tangible storage medium. Claims 7-13 require limitations that are similar to those recited in the method claims 1-6 and 15to carry out the method steps.  And since the references of Hashimoto-Zhang combined teach the method including limitations required to carry out the method steps, therefore claims 7-13 would have also been obvious in view of the method disclosed in Hashimoto-Zhang combined.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Zhang, further in view of Feldman et al. (US20160019156A1).
Regarding claims 14 and 16, Hashimoto-Zhang as applied to claims 7 and 15 fails to teach the storage device processes the first request and the second request out of order.
However Feldman, in an analogous art (para [0004] shows a data storage device system), discloses the storage device processes the first request and the second request out of order (para [0028] shows that a number of access requests made to a certain part of the media per unit time; para [0042] shows after sizing of allocation units is performed, the allocation units are allocated in an allocation operation 310. Allocation may occur out of order. Data is then stored in a band, or the allocation units, in a storing operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hashimoto-Zhang with the teaching of Feldman in order to select allocation units based on a best fit policy (Feldman; para [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442